              Case 2:20-cv-00595-LPL Document 4 Filed 06/23/20 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 DALE J. WEBER,                                      )
                                                     )   Civil Action No. 20 – 595
                         Plaintiff,                  )
                                                     )   Magistrate Judge Lisa Pupo Lenihan
                          v.                         )
                                                     )
 SUPT. WARDEN ORLANDO HARPER, et                     )
 al.,                                                )
                                                     )
                         Defendants.

                                              ORDER

       IT IS ORDERED that the Motion to Proceed in forma pauperis (ECF No. 3) is

GRANTED and the Clerk of Court is directed to reopen this case and file the complaint

and its attachments.

       The filing fee is $350.00 and Plaintiff, having been granted leave to prosecute in forma

pauperis, and pursuant to the Prison Litigation Reform Act, the Superintendent/Warden of the

institution where this inmate is incarcerated is directed to remit from the prisoner’s account, in

monthly installments, the full $350.00 fee. Enclosed is a copy of an authorization for the

Plaintiff to sign and return to the court. The Plaintiff shall either authorize the payments or

withdraw this action within 20 days.

       IT IS HEREBY ORDERED that as soon as funds are available in the inmate’s prison

account, the Superintendent/Warden shall submit an initial partial payment of 20 percent of the

greater of:

                 (1)     the average monthly balance in the inmate's prison account
                         for the past six months, or



                                                 1
          Case 2:20-cv-00595-LPL Document 4 Filed 06/23/20 Page 2 of 3




               (2)     the average deposits into the inmate's prison account for the
                       past six months.

       The remittance must be accompanied by a statement of the calculations used to arrive at

the amount, a copy of which you shall furnish to the inmate. After the initial payment, if there

remains any unpaid fee due and owing the Court, the Superintendent/Warden in any institution

where the inmate is incarcerated is required by law to set aside and remit on a monthly basis 20

percent of the preceding month's deposits credited to the prisoner's account until the $350.00

filing fee has been paid in full. Each time a deposit is made to the inmate's account, the

Superintendent/Warden shall set aside the deposit immediately before any disbursement is made

by the inmate, until an amount equal to 20 percent of the previous month's deposits is obtained.

When the 20 percent amount is obtained, and the amount in the account exceeds ten dollars, it

shall be transmitted in one monthly payment to the Clerk of Court. Each payment shall be

clearly identified by the name and number of the prisoner and the number assigned to this action.

Payments must be made payable to "Clerk, U.S. District Court of the Western District of

Pennsylvania" and transmitted to:



                                          Clerk of Court
                                       U. S. District Court
                                 Western District of Pennsylvania
                                         700 Grant Street
                                            Suite 3110
                                      Pittsburgh, PA 15219



       In the event the Plaintiff is transferred to a different correctional facility before the full

filing fee is paid, you must forward this Order to the Superintendent/Warden of the receiving

institution. This Order will be binding on the Superintendent/Warden of any correctional facility




                                                   2
           Case 2:20-cv-00595-LPL Document 4 Filed 06/23/20 Page 3 of 3




where the prisoner is incarcerated until the filing fee is paid in full in accordance with provisions

of 28 U.S.C. § 1915(b)(1).

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Service of Summons (ECF No.

3) is DENIED AS MOOT. The United States Marshals Service is responsible for service in

prisoner civil rights actions when the prisoner is proceeding in forma pauperis.




Dated: June 23, 2020                                          /s/ Lisa Pupo Lenihan
                                                              Lisa Pupo Lenihan
                                                              United States Magistrate Judge




Cc:    Dale J. Weber
       41077
       Allegheny County Jail
       950 Second Avenue
       Pittsburgh, PA 15219




                                                  3
